Exhibit Subsidiaries:Equity Accounted Affiliates and Cost Investments as at February 25, 2009 Company Name Effective Voting Interest Jurisdiction of Organization Type of Affiliate (1) Top Tone Media S.A. 80.00% Luxembourg Subsidiary Zopal S.A. 80.00% Luxembourg Subsidiary TV 2 EOOD 80.00% Bulgaria Subsidiary LG Consult EOOD 80.00% Bulgaria Subsidiary Top Tone Media Bulgaria EOOD 80.00% Bulgaria Subsidiary Ring TV EAD 80.00% Bulgaria Subsidiary Nova TV d.d. 100.00% Croatia Subsidiary Operativna Kompanija d.o.o. 100.00% Croatia Subsidiary Media House d.o.o. 100.00% Croatia Subsidiary Internet Dnevnik d.o.o. 76.00% Croatia Subsidiary CET 21 spol. s r.o. 100.00% Czech Republic Subsidiary MEDIA CAPITOL, a.s. 100.00% Czech Republic Subsidiary Jyxo, s.r.o. 100.00% Czech Republic Subsidiary BLOG Internet, s.r.o. 100.00% Czech Republic Subsidiary CME Slovak Holdings B.V. 100.00% Netherlands Subsidiary CME Romania B.V. 100.00% Netherlands Subsidiary Media Pro International S.A. 95.00% Romania Subsidiary Media Vision SRL 95.00% Romania Subsidiary Pro TV S.A. 95.0543% Romania Subsidiary Sport Radio TV Media SRL 95.0434% Romania Subsidiary Media Pro Management S.A. 8.70% Romania Cost Investment Media Pro B.V. 10.00% Netherlands Cost Investment Music Television System S.R.L. 95.0543% Romania Subsidiary A.R.J., a.s. 100.00% SlovakRepublic Subsidiary MARKIZA-SLOVAKIA, spol. s r.o. 100.00% SlovakRepublic Subsidiary GAMATEX spol. s r.o. 100.00% SlovakRepublic Subsidiary (in liquidation) A.D.A.M. a.s. 100.00% SlovakRepublic Subsidiary (in liquidation) MEDIA INVEST, spol s r.o. 100.00% SlovakRepublic Subsidiary EMAIL.SK s.r.o. 80% SlovakRepublic Subsidiary PMT, s r.o. 31.50% SlovakRepublic Cost Investment MMTV 1 d.o.o. 100.00% Slovenia Subsidiary Produkcija Plus d.o.o. 100.00% Slovenia Subsidiary POP TV d.o.o. 100.00% Slovenia Subsidiary Kanal A d.o.o. 100.00% Slovenia Subsidiary Euro 3 TV d.o.o. 42.00% Slovenia Equity-Accounted Affiliate TELEVIDEO d.o.o. 20.00% Slovenia Equity-Accounted Affiliate International Media Services Ltd. 100.00% Bermuda Subsidiary CME Ukraine Holding GmbH 100.00% Austria Subsidiary Innova Film GmbH 100.00% Germany Subsidiary CME Cyprus Holding Ltd. 100.00% Cyprus Subsidiary Grizard Investments Limited 100.00% Cyprus Subsidiary Grintwood Investments Limited 100.00% Cyprus Subsidiary TV Media Planet Ltd. 100.00% Cyprus Subsidiary 1+1 Production 100.00% Ukraine Subsidiary Studio 1+1 LLC 100.00% Ukraine Subsidiary Ukrainian Media Services LLC 99.98% Ukraine Subsidiary Ukrpromtorg-2003 LLC 100.00% Ukraine Subsidiary Gravis-Kino LLC 100.00% Ukraine Subsidiary Nart LLC 100.00% Ukraine Subsidiary TV Stimul LLC 100.00% Ukraine Subsidiary TOR LLC 100.00% Ukraine Subsidiary ZHYSA LLC 100.00% Ukraine Subsidiary Glavred-Media LLC 10.00% Ukraine Cost Investment Central European Media Enterprises N.V. 100.00% Netherlands Antilles Subsidiary Central European Media Enterprises II B.V. 100.00% Netherlands Antilles Subsidiary CME Media Enterprises B.V. 100.00% Netherlands Subsidiary CME Programming B.V. 100.00% Netherlands Subsidiary CME Ukraine Holding B.V. 100.00% Netherlands Subsidiary CME Development Corporation 100.00% Delaware (USA) Subsidiary CME SR d.o.o. 100.00% Serbia Subsidiary (1) All subsidiaries have been consolidated in our Financial Statements.All equity-accounted affiliates have been accounted for using the equity method.All cost investments have been accounted for using the cost method.
